[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Willow Grove, Ltd. v. Olmstead Twp. Bd. of Zoning Appeals, Slip Opinion No. 2022-Ohio-4364.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.




                         SLIP OPINION NO. 2022-OHIO-4364
   WILLOW GROVE, LTD., APPELLANT, v. OLMSTED TOWNSHIP BOARD OF
                        ZONING APPEALS ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as Willow Grove, Ltd. v. Olmstead Twp. Bd. of Zoning Appeals,
                         Slip Opinion No. 2022-Ohio-4364.]
Civil law—Zoning—Administrative appeals under R.C. Chapter 2506—
        Interpretation of zoning resolutions—The column heading in a township
        zoning-resolution schedule serves as more than a guidepost and must be
        read substantively because the heading uses specific terminology that is
        defined within the resolution—Judgment reversed and cause remanded.
    (No. 2021-1087—Submitted June 15, 2022—Decided December 9, 2022.)
             APPEAL from the Court of Appeals for Cuyahoga County,
                             No. 109319, 2021-Ohio-2510.
                                 __________________
                                   SUPREME COURT OHIO




        BRUNNER, J.
        {¶ 1} The question presented in this case is whether a column heading in a
schedule contained in a township zoning resolution is substantive and must be read
as part of the resolution or may be viewed simply as a “guidepost” in the same
manner in which we might view organizational elements, such as titles and section
headings, in statutes. Because township-zoning-resolution schedules provide the
details of a law, albeit in table format, we cannot presume that a heading in such a
schedule has no legal significance. This is especially so when—as we determine
here—the heading contains a term that is defined in the resolution and when
ignoring the heading would change the resolution’s meaning completely.
                                    I. BACKGROUND
        {¶ 2} In 2013, appellant, Willow Grove, Ltd., applied to the Olmsted
Township Building Department seeking a zoning certificate that would allow it to
construct 202 single-family townhomes on a single parcel of land. Willow Grove
proposed that each townhome would have a driveway that would connect to a single
street running through the development and that street would connect to an already
existing road. The proposal also included plans to construct a swimming pool and
a community center for use by the townhome residents and their guests, with eight
off-street parking spaces to accommodate both facilities.
        {¶ 3} The township’s zoning inspector denied Willow Grove’s application.
Willow Grove sought review of that decision by appellee Olmstead Township
Board of Zoning Appeals (“the BZA”).1 An attorney for Willow Grove and two
Willow Grove representatives attended the two-part hearing that ensued. Willow
Grove argued that some of the Olmsted Township Zoning Resolution (“OTZR”)2


1. Olmsted Township is also an appellee in this matter. We will refer to appellees collectively as
“the BZA.”

2. The parties agree that the OTZR passed on March 9, 2000, as amended through May 2012, is
applicable here.




                                                2
                                     January Term, 2022




sections cited by the zoning inspector in his letter denying Willow Grove’s zoning
application did not apply to the proposed development. Willow Grove argued that
the setbacks and other restrictions of the OTZR should not apply to the swimming
pool, because the pool constituted an accessory use3 of the land being developed—
i.e., use of the pool would be incidental to the principal use4 of the land, which
would be the development of 202 single-family townhomes. Willow Grove also
took the position that condominium-association rules would be in place to address
many of the concerns expressed by the BZA.
         {¶ 4} One of the BZA’s concerns was the number of off-street parking
spaces Willow Grove had planned for the swimming pool and community center.
Section 310.04 of the OTZR regulates “[t]he number of off-street parking spaces
for each facility or use” with the number of spaces determined “by application of
the standards noted in Schedule 310.04.” That schedule consists of two columns:
the right-hand column sets forth the number of spaces or the method of calculating
the number of spaces required for off-street parking for each of the principal
buildings or uses identified in the left-hand column. See Zoning Resolution of
Olmsted Township Section 310.04, Schedule 310.04.
         {¶ 5} The schedule includes eight categories of principal buildings or
uses—labeled (a) through (h)—and each category contains a subset of more
specific primary buildings or uses. The subsections relevant here appear in the
schedule as follows:5




3. Section 110.02(b)(102) of the OTZR defines “accessory use” as “[a] use of land incidental to the
principal use of a lot or building located on the same lot.”

4. Section 110.02(b)(103) of the OTZR defines “principal use” as “[t]he primary or main use or
activity of a building or lot.”

5. Footnote “(a)” to Schedule 310.04 in the OTZR notes that a minimum of five spaces is required
for any facility other than the residential uses listed in subsection (a)(1).




                                                3
                              SUPREME COURT OHIO




       ***                                          ***




       ***                                          ***




Id. The zoning inspector determined that Willow Grove’s proposed development
plan did not comply with subsection (e)(10) of the schedule for construction of the
swimming pool or with subsection (h)(2) for construction of the community center.
       {¶ 6} At the BZA hearing, Willow Grove made several arguments
regarding the minimum off-street-parking requirements under these sections.
Willow Grove argued that subsection (h)(2) did not apply to parking for the
community center, because the center would be a private facility for use by
residents of the development and not a “public or semi-public building.” Similarly,
Willow Grove argued that subsection (e)(10) was inapplicable because the pool
would be associated with the townhome residences and therefore met the exception
to the off-street-parking requirement set forth in that subsection. As a practical




                                        4
                               January Term, 2022




matter, Willow Grove expected that residents would walk from their townhomes to
use the pool and the community center and that the garages and driveways
associated with each of the 202 townhomes would therefore provide adequate
parking for the residents and their guests who would be using those two facilities.
Finally, Willow Grove explained that the proposed development plan furthered an
important township design goal—avoiding a “sea of [unnecessary] parking.”
        {¶ 7} The BZA was skeptical of Willow Grove’s parking plan, especially
given the zoning inspector’s estimate that under Schedule 310.04, the proposed
development would require a minimum of 25 parking spaces for the community
center alone. After one BZA member expressed concern about where Willow
Grove would put 25 or possibly 54 parking spaces (presumably for both the
community center and the pool), Willow Grove explained that that number of
parking spaces would be necessary only if the pool or community center were
considered primary uses but that many spaces would not be necessary for a
swimming pool or community center that was used only by the residents of the
development and their guests (i.e., an accessory use).
        {¶ 8} The BZA affirmed the zoning inspector’s decision denying Willow
Grove’s application for a zoning certificate. It agreed with the zoning inspector’s
assessment that Willow Grove’s proposed development plan did not fully comply
with required setbacks under the OTZR and that the planned community center and
swimming pool did not have enough off-street parking spaces as required by the
OTZR.
        {¶ 9} Willow Grove appealed to the Cuyahoga County Court of Common
Pleas under R.C. 2506.01. The common pleas court reversed in part and affirmed
in part the BZA’s decision. The court found that the setbacks at issue did not apply
to Willow Grove’s plan. It concluded that the principal use of the property was the
development of 202 single-family townhomes. The court determined that the
swimming pool that was planned as part of the development was an “accessory use”



                                         5
                              SUPREME COURT OHIO




of the property, being incidental to and located on the same lot as the principal-use
buildings—the townhomes.
       {¶ 10} The common pleas court found that the BZA had properly
considered the health, safety, and welfare of the intended residents of the proposed
development and their guests by applying the off-street-parking requirements in
Schedule 310.04 despite Willow Grove’s argument that by its express terms, the
schedule regulates parking only for principal buildings or uses. Regardless of this
planning defect, the court ordered the BZA to issue Willow Grove a zoning
certificate for the proposed development. Both Willow Grove and the BZA
appealed to the Eighth District Court of Appeals.
       {¶ 11} On appeal, the BZA objected to the lower court’s order requiring it
to issue a zoning certificate on the ground that Willow Grove’s proposed
development plan did not fully comply with Schedule 310.04 of the OTZR. 2021-
Ohio-2510, ¶ 16. Willow Grove argued that the off-street-parking requirements set
forth in the schedule regulated parking associated only with principal buildings or
uses, and it relied on the schedule’s left-hand column heading in support of that
argument. Id. at ¶ 17-20. Willow Grove argued that because the trial court had
found that the principal use of the property would be the development of residential
townhomes, the schedule did not apply to the pool or community center, which
would be accessory uses.
       {¶ 12} The Eighth District found that the column heading “Principal
Building or Use” in Schedule 310.04 was “a guidepost” that did not limit the
schedule’s application to only principal buildings or uses. Id. at ¶ 20. The court
found that Section 310.02(a) of the OTZR requires the inclusion of a minimum
number of parking spaces for any new building or new use, regardless of whether
the new building or new use is principal, accessory, or conditional. Id. at ¶ 21. The
court reasoned that because the proposed pool and community center would be new
construction, they would be subject to the parking requirements set forth in



                                         6
                                January Term, 2022




Schedule 310.04 of the OTZR, regardless of their use categorization (e.g., principal
or accessory). Id.
       {¶ 13} The court of appeals affirmed the common pleas court’s decision
regarding the setbacks and other applications of the OTZR; citing the common
pleas court’s findings of fact, it agreed that the pool would be an accessory use
“ ‘(1) incidental to the principal use of the property (attached single-family
dwellings), (2) located on the same lot as the principal use because the property will
be developed into condominiums, and (3) intended for use by residents and invited
guests.’ ” 2021-Ohio-2510 at ¶ 34. However, the appellate court concluded that
because Willow Grove’s proposed development was deficient in its plan for
required off-street parking, it had not fully complied with the OTZR. Id. at ¶ 24.
The Eighth District thus held that a zoning certificate could not be issued. Id.
       {¶ 14} Both Willow Grove and the BZA appealed to this court seeking
discretionary review. We accepted the appeal only on Willow Grove’s propositions
of law, see 165 Ohio St.3d 1477, 2021-Ohio-4289, 177 N.E.3d 991, the first of
which urges us to hold that the text of a heading in a table that is part of a zoning
resolution is substantive and must be considered when applying the requirements
contained in the table. The second proposition of law asks us to hold that when the
primary buildings or structures of a plan fully comply with zoning regulations, a
zoning certificate may be issued for those buildings or structures even if accessory
buildings or uses do not comply with the zoning regulations. Willow Grove urges
us to strictly construe the OTZR in favor of the property owner under Saunders v.
Clark Cty. Zoning Dept., 66 Ohio St.2d 259, 421 N.E.2d 152 (1981).
       {¶ 15} We adopt Willow Grove’s first proposition of law and find its
proposed development plan to be compliant with the OTZR. Therefore, the BZA
must issue the zoning certificate to Willow Grove. Our holding in this regard
renders Willow Grove’s second proposition of law moot, so we do not address it.




                                          7
                               SUPREME COURT OHIO




                                  II. ANALYSIS
        A. Standard of review in administrative appeals initiated under
                                R.C. Chapter 2506
       {¶ 16} In an administrative appeal initiated under R.C. Chapter 2506, the
common pleas court is authorized to reverse a final decision of a board of zoning
appeals if, after a review of the complete record, it finds that the board’s “decision
is unconstitutional, illegal, arbitrary, capricious, unreasonable, or unsupported by
the preponderance of substantial, reliable, and probative evidence.” R.C. 2506.04.
The common pleas court’s decision may then be appealed on questions of law. Id.
The question of law at issue here is one of statutory construction, which we review
de novo. Cleveland Clinic Found. v. Cleveland Bd. of Zoning Appeals, 141 Ohio
St. 3d 318, 2014-Ohio-4809, 23 N.E.3d 1161, ¶ 25, citing Lang v. Ohio Dept. of
Job & Family Servs., 134 Ohio St.3d 296, 2012-Ohio-5366, 982 N.E.2d 636, ¶ 12.
       {¶ 17} The BZA argues that pursuant to this court’s decision in Cleveland
Clinic, we are required to give deference to the Eighth District’s decision in this
matter. This is not so. In Cleveland Clinic, we explained that an appellate court’s
review of a common pleas court’s decision on appeal from a zoning authority is
“narrower and more deferential to the lower court’s decision.” Id. This is because
the common pleas court is tasked with reviewing the “ ‘whole record,’ including
any new or additional evidence admitted under R.C. 2506.03.”               Henley v.
Youngstown Bd. of Zoning Appeals, 90 Ohio St.3d 142, 147, 735 N.E.2d 433
(2000). In contrast, courts of appeals are authorized under R.C. 2506.04 to review
only questions of law. Id., citing Kasil v. Sandusky, 12 Ohio St.30, 34, 465 N.E.2d
848 (1984), fn. 4. Therefore, we must defer to the common pleas court’s factual
findings, but we need not defer to any legal conclusions reached by either the court
of appeals or the common pleas court. See Siltstone Resources, L.L.C. v. Ohio Pub.
Works Comm., ___ Ohio St.3d ___, 2022-Ohio-483, ___ N.E.3d ___, ¶ 15




                                          8
                                January Term, 2022




(“because this court reviews legal issues de novo, we are not constrained to accept
the appellate court’s legal analysis”).
                      B. Interpretation of zoning resolutions
       {¶ 18} The question of law before us is whether the minimum parking-
space requirements set forth in Schedule 310.04 of the OTZR apply to the
swimming pool and community center in Willow Grove’s proposed development
plan. We interpret municipal ordinances and resolutions in the same manner as
statutes. Shampton v. Springboro, 98 Ohio St.3d 457, 2003-Ohio-1913, 786 N.E.2d
883, ¶ 30. Therefore, we answer the question before us by first reading the text of
the OTZR to discern its meaning. See State ex rel. Steele v. Morrisey, 103 Ohio
St.3d 355, 2004-Ohio-4960, 815 N.E.2d 1107, ¶ 21.           If the meaning of the
resolution is clear by a plain reading of its text, then we apply the resolution as
written, without looking to other sources or applying tools of statutory
interpretation. See Wilson v. Lawrence, 150 Ohio St.3d 368, 2017-Ohio-1410, 81
N.E.3d 1242, ¶ 11.
       {¶ 19} Our analysis should strive to give “significance and effect” to “every
word, phrase, sentence and part” of the resolution, Wachendorf v. Shaver, 149 Ohio
St. 231, 237, 78 N.E.2d 370 (1948), and we must avoid construing the resolution in
a manner that would render words or phrases superfluous, meaningless, or
inoperative, State ex rel. Myers v. Spencer Twp. Rural School Dist. Bd. of Edn., 95
Ohio St. 367, 373, 116 N.E. 516 (1917). In this context especially, “[b]ecause
zoning ordinances deprive property owners of certain uses of their property,”
Henley at 152, we should carefully examine the limitations in the OTZR and not
impose limitations not supported by the text of the code.
             C. The plain meaning of Schedule 310.04 of the OTZR
       {¶ 20} Section 310.04 of the OTZR regulates off-street parking, and it
specifies the number of parking spaces required for each use set forth in a table
identified as Schedule 310.04. A “schedule” may be defined as “a statement of



                                          9
                               SUPREME COURT OHIO




supplementary details appended to a legal or legislative document.” Merriam-
Webster’s Collegiate Dictionary 1110 (11th Ed.2020). Or a “schedule” may be a
“written list or inventory; * * * a statement that is attached to a document and that
gives a detailed showing of the matters referred to in the document.” Black’s Law
Dictionary 1612 (11th Ed.2019). We find that Schedule 310.04 is used by the
OTZR in the customary way in which schedules are used—it provides certain
necessary details of Section 310.04. Those details are the specific minimum off-
street-parking requirements for the indicated uses, presented in corresponding
columns.
       {¶ 21} The heading “Principal Building or Use” tells the reader the type of
details that will be found in the left-hand column of Schedule 310.04, and the
heading “Minimum Spaces Required” tells the reader the type of details that will
be found in the right-hand column. In that respect, both headings are “guideposts”
because they indicate the type of information that follows. But these headings are
also substantive. If the heading “Principal Building or Use” is removed from the
left-hand column, the list of uses set forth in that column could apply to any use
(e.g., primary use or accessory use). Similarly, if the heading of the schedule’s
right-hand column were altered, for example, to “Maximum Spaces Required,” this
would change our understanding of the information that is provided in that column.
Changing either column heading in the schedule would change the meaning of the
resolution section to which that schedule applies. We, therefore, cannot say that
the column headings have no legal significance.
       {¶ 22} Because the column heading “Principal Building or Use” is included
in Schedule 310.04, we must give effect to that text and treat the uses that appear
under that heading as subcategories of principal uses. It is not for us to say that the
heading “Principal Building or Use” was arbitrarily included in the schedule. See
State ex rel. Carmean v. Hardin Cty. Bd. of Edn., 170 Ohio St. 415, 422, 165 N.E.2d




                                          10
                                January Term, 2022




918 (1960) (“It is axiomatic in statutory construction that words are not inserted
into an act without some purpose”).
       {¶ 23} Nor can we assign a different or more general meaning to the phrase
used in the heading than what is expressed by the resolution itself. The OTZR
defines “principal use,” giving the term legal significance in the resolution.
Therefore, we must apply that definition whenever “principal use” appears in
Section 310.04 or its schedule. See Woman’s Internatl. Bowling Congress, Inc. v.
Porterfield, 25 Ohio St.2d 271, 275, 267 N.E.2d 781 (1971) (“Statutory definitions
of terms are controlling in the application of the statute to which such definitions
pertain”). We cannot ignore or change the meaning of a defined term simply
because it is located in the heading of a schedule.
       {¶ 24} The plain language of Schedule 310.04 establishes the minimum
number of off-street parking spaces that is required only for the “Principal
Buildings and Uses” specified therein. We note the one exception in Schedule
310.04, which also underscores our holding. Schedule 310.04(c)(8) expressly
provides that a minimum amount of off-street parking is required for “[s]nack bars
in association with a principal use.” The inclusion of this exception indicates that
the minimum parking requirements set forth in Schedule 310.04 apply to “Principal
Buildings and Uses” only, unless expressly excepted therein.
       {¶ 25} And while Section 310.02 of the OTZR may refer to minimum
parking requirements for “any new buildings or uses” (emphasis added), as the
court of appeals found, see 2021-Ohio-2510 at ¶ 21, the details of Schedule 310.04
specify that minimum off-street parking is required only if those new buildings or
uses are principal ones. Because the lower courts found that the development of
residential townhomes would be the principal use of the property in Willow
Grove’s proposed development plan, Schedule 310.04 applies only to the single-
family townhomes. That schedule cannot be used to regulate off-street parking




                                         11
                               SUPREME COURT OHIO




associated with the pool or community center, because they would not be the
principal uses of the property.
       {¶ 26} The Eighth District relied on R.C. 1.01, which states that “Title,
Chapter, and section headings * * * do not constitute any part of the law as
contained in the ‘Revised Code,’ ” to support its conclusion that the column
headings in Schedule 310.04 may not be read substantively. See 2021-Ohio-2510
at ¶ 20. But R.C. 1.01 is not an “ ‘ordinary rule of statutory construction,’ ” and it
applies only to enactments in the Revised Code. State ex rel. Cunningham v. Indus.
Comm., 30 Ohio St.3d 73, 76, 506 N.E.2d 1179 (1987), quoting State ex rel. Miller
Plumbing Co. v. Indus. Comm., 149 Ohio St. 493, 496-497, 79 N.E.2d 553 (1948).
       {¶ 27} R.C. 1.01 does not apply here, but it does illustrate the contrast
between the nature of Revised Code titles and section headings and that of schedule
headings in a township zoning resolution such as the one at issue here. Titles,
chapters, and section headings in the Revised Code are labels that aid in the
codification or publication process, which includes arranging the laws of the state
on similar subjects in one place, with room for future amendment. See 1 Ohio
Jurisprudence, Pleadings and Practice Forms, Section 1:4 (2022). Titles, chapters,
and section headings in the Revised Code therefore serve to facilitate organization
and provide clarity. See id. Further, because they may be added or modified by a
publisher, we do not treat them as though they were deliberately included in the
Revised Code by the General Assembly. See Cunningham at 76.
       {¶ 28} The BZA relies on State ex rel. Murphy v. Athens Cty. Bd. of
Elections, 138 Ohio St. 432, 35 N.E.2d 574 (1941), in support of its argument that
courts may examine titles or headings when interpreting a statute. In that case, this
court explained that “the heading or title given by a legislative body to a statute
must be accorded consideration, but it may not be employed to alter the meaning
of language that is unambiguous.” Id. at 435. Importantly, titles and headings—
especially those chosen by the legislative body, as opposed to ones placed there by



                                         12
                                 January Term, 2022




a publisher or codifier—might aid in discerning the intent of a law if its intent is
not clear through its plain text. But again, those titles or headings serve more of an
organizational function than the column heading in the zoning-regulation schedule
at issue here.
        {¶ 29} The BZA also relies on Murphy in support of its contention that
Willow Grove’s position on reading the headings in Schedule 310.04 substantively
and impermissibly alters the zoning resolution’s meaning. Quoting Section 310.01
of the OTZR in its merit brief, the BZA explains that the intent of the zoning
resolution at issue is to “ ‘protect the public health, safety and welfare’ by requiring
all uses to have adequate off-street parking.” (Emphasis sic.) However, the plain
language of Schedule 310.04 does not say “all” uses—it says “Principal Building
and Use.” We do not find that anything in the text of Schedule 310.04 changes the
meaning of or conflicts with the other parts of the OTZR as the BZA asserts.
        {¶ 30} The BZA further argues that absolute precision is not required by
drafters of legislation and that we should use the “common sense judicial
construction” that the lower courts employed in interpreting the meaning of
Schedule 310.04. The first problem with this argument is that Schedule 310.04
appears to have been drafted with precision, using a defined term as the heading of
a column that contains the details of Section 310.04 of the resolution. We cannot
presume that the drafters included some terms inadvertently or imprecisely and
thereby supplant those words with an undefined “common sense” filter. Our
principles of statutory construction do not work that way.
        {¶ 31} Second, Willow Grove presented plausible arguments at the BZA
hearing about why the parking requirements in Schedule 310.04 might apply only
to principal uses, but it is not for us to second-guess what the legislative body
intended. The drafters of the OTZR may have been using common sense, or they
may have failed to adequately express their true intent. In either case, we are left
with the words contained in the enacted resolution. When we can discern the



                                          13
                              SUPREME COURT OHIO




meaning of the words used by a plain reading of the text, our analysis is complete
because “ ‘[i]f a review of the statute conveys a meaning that is clear, unequivocal,
and definite, the court need look no further.’ ” (Brackets added in Apple Group,
Ltd.) Apple Group, Ltd. v. Granger Twp. Bd. of Zoning Appeals, 144 Ohio St.3d
188, 2015-Ohio-2343, 41 N.E.3d 1185, ¶ 13, quoting Columbus City School Dist.
Bd. of Edn. v. Wilkins, 101 Ohio St.3d 112, 2004-Ohio-296, 802 N.E.2d 637, ¶ 26.
Therefore, we need not construe the resolution in favor of the property owner as
Willow Grove proposes, or look to other parts of the OTZR, policy considerations,
or tools of interpretation. We simply apply the resolution as it was written.
                               III. CONCLUSION
       {¶ 32} We hold that the column headings in Schedule 310.04 are
substantive and cannot be ignored or used merely as a guidepost when applying the
off-street parking requirements of the Olmsted Township Zoning Resolution. Our
holding in this regard supports the approval of Willow Grove’s application for a
zoning certificate. We therefore reverse the judgment of the Eighth District Court
of Appeals and remand this case to the Cuyahoga County Court of Common Pleas
with instructions to order the Olmsted Township Board of Zoning Appeals to issue
a zoning certificate to Willow Grove.
                                                                 Judgment reversed
                                                               and cause remanded.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, and
STEWART, JJ., concur.
                               _________________
       Berns, Ockner & Greenberger, L.L.C., Jordan Berns, Sheldon Berns,
Majeed G. Makhlouf, and Paul M. Greenberger, for appellant.
       Fishel, Downey, Albrecht & Riepenhoff, L.L.P., David A Riepenhoff and
David C. Moser, for appellees.
       Brosius, Johnson & Griggs, L.L.C., Jennifer L. Huber, Julia E. Donnan, and



                                         14
                              January Term, 2022




Peter N. Griggs, urging affirmance for amicus curiae, Ohio Township Association.
                             _________________




                                      15